21-965-cr
United States v. Mojica

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
18th day of April, two thousand twenty-two.

Present:         DENNIS JACOBS,
                 ROSEMARY S. POOLER,
                 RICHARD C. WESLEY,
                            Circuit Judges.

_____________________________________________________

UNITED STATES OF AMERICA,

                                 Appellee,

                          v.                                                21-965-cr

JASON MOJICA, a/k/a SEALED DEFENDANT 1,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:         Robert J. Boyle, New York, N.Y.

Appearing for Appellee:          Jim Ligtenberg, Assistant U.S. Attorney (Danielle R. Sassoon,
                                 Assistant U.S. Attorney, on the brief), for Damian Williams,
                                 United States Attorney for the Southern District of New York,
                                 New York, N.Y.

Appeal from the United States District Court for the Southern District of New York (Abrams, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

         Jason Mojica appeals from the April 6, 2021 judgment of the United States District Court
for the Southern District of New York (Abrams, J.), revoking his term of supervised release and
sentencing him to 24 months’ imprisonment. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

       Mojica argues that the district court abused its discretion by relying on hearsay statements
made by Individual-1 to Detective Jeff Grater and Bronx Assistant District Attorney Shauna
Payyappilly. We conclude that the district court had good cause to rely on hearsay, pursuant to
United States v. Williams, 443 F.3d 35, 45 (2d Cir. 2006).

        A district court may revoke a term of supervised release if it finds, by a preponderance of
the evidence, that the defendant violated one or more conditions of supervised release. 18 U.S.C.
§ 3583(e)(3); United States v. Glenn, 744 F.3d 845, 847-48 (2d Cir. 2014). A revocation
proceeding is “not deemed part of a criminal prosecution, and, therefore, defendants in such
proceedings are not entitled to the full panoply of rights that criminal defendants generally enjoy.”
United States v. Carthen, 681 F.3d 94, 99 (2d Cir. 2012) (internal quotation marks omitted). A
defendant in a revocation hearing is entitled to “appear, present evidence, and question any adverse
witness unless the court determines that the interest of justice does not require the witness to
appear.” Fed. R. Crim. P. 32.1(b)(2)(C). Because the Federal Rules of Evidence do not apply in
such a proceeding, the district court may consider out-of-court statements that would otherwise be
inadmissible hearsay if the district court finds good cause to do so. See Carthen, 681 F.3d at 100
(“A proffered hearsay statement that falls within an established exception is of course admissible
in a VOSR hearing. For statements that would be inadmissible under the Federal Rules of
Evidence, a determination of ‘good cause’ [applies].”). Rule 32.1 requires the district court to
balance the defendant’s interest in confronting the declarant against the government’s reasons for
not producing the witness and the reliability of the proffered hearsay. Williams, 443 F.3d at 45.
However, if the declarant’s absence is the result of intimidation or “chicanery” by the defendant,
then the defendant’s interest in confronting the declarant is entitled to little weight. Id. We “review
[a] [district] court’s balancing of the Rule 32.1 factors for abuse of discretion.” Id. at 46.

        First, the district court properly placed little weight on Mojica’s interest in confronting
Individual-1. Mojica attempted to bribe or intimidate Individual-1 from testifying as shown by the
transcripts of the recorded jail calls. Although Mojica argues the calls demonstrate he was
unsuccessful, it was reasonable for the district court to infer that Individual-1 was fearful of what
Mojica could do to him, since he was allegedly stabbed by Mojica; and that Individual-1 may have
learned that Mojica intended to intimidate him into refusing to cooperate. In any event, good cause
justifying the absence of a declarant exists where the defendant “has a history of violent conduct
that makes reprisal against the declarant a possibility.” Carthen, 681 F.3d at 101 (alterations and
quotation marks omitted). Mojica is a gang member with a reputation for violence and fifteen prior
convictions, including multiple assault convictions, at least one of which was for assaulting a child.
Furthermore, we have held that a victim’s fear of a defendant can support a finding of good cause,
even without explicit threats. United States v. Harris, 838 F.3d 98, 108 (2d Cir. 2016) (finding that
the underlying assault could itself be viewed as retaliation).


                                                  2
        Second, the district court did not abuse its discretion in finding that the government’s
reasons for not producing the declarant weighed in favor of accepting the out-of-court statements.
The government was unable to locate Individual-1. In Carthen, we found good cause to admit out-
of-court statements where the government did not call certain witnesses to testify who had
indicated a “desire not to testify.” 681 F.3d at 101. Here, the government actually attempted to
contact the witness. Mojica argues that the district court did not inquire into whether the
government made sufficient efforts to locate and produce Individual-1, but the record is clear that
the government attempted to contact Individual-1 repeatedly. The parties stipulated and agreed
below that investigators with the U.S. Attorney’s Office took steps to locate Individual-1,
including “visiting Individual-1’s last known address, calling Individual-1’s last known phone
number, speaking with Individual-1’s family members about his location, surveilling locations
Individual-1 is believed to frequent, and attempting to track the use of Individual-1’s benefit card.”
Appellee’s Add. at 1-2. Additionally, Payyappilly testified that she “tried calling [Individual-1],
texting him, asked the arresting detective [his] last known addresses[,] [and went] to the deli where
this happened [to] see if anyone ha[d] seen him.” App’x at 57. She also “called over about 30
phone numbers trying to find someone who maybe knew [Individual-1], but ultimately [] couldn’t
locate him.” App’x at 57-58. The record demonstrates that the government made numerous
attempts to contact Individual-1, so the district court appropriately credited this reason for not
producing the declarant.

        Finally, the district court considered the “reliability of the proffered hearsay.” Williams,
443 F.3d at 45. The district court found Individual-1’s “account to be detailed, consistent, and
corroborated” because it was largely consistent from Individual-1’s first account moments after
the stabbing through his interviews with Grater and Payyappilly. United States v. Mojica, No. 19-
CR-280 (RA), 2021 WL 982458, at *7 (S.D.N.Y. Mar. 16, 2021). Individual-1’s account was
corroborated by medical records, photographs, and body camera footage. Id.

        Mojica argues that Individual-1 is untrustworthy due to his extensive criminal record.
Mojica also points out that Individual-1’s story was internally inconsistent because he told Grater
that the stabbing took place on the same day that he and Mojica took drugs, whereas he told
Payyappilly that he took drugs with Mojica the day before the stabbing. Although Individual-1’s
criminal history and this minor inconsistency in his story weigh against admitting the out-of-court
statements, we do not believe it was abuse of discretion for the district court to find that these
concerns are “outweighed here by other indicia of reliability, namely the consistency of his
statements and their corroboration by other evidence in the record.” Id.; see also Carthen, 681 F.3d
at 100 (admitting “hearsay portions of [] evidence” that “were detailed, credible,” and
“corroborated by other evidence”).

        We have considered the remainder of Mojica’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  3